Case: 21-50128     Document: 00516448884         Page: 1     Date Filed: 08/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-50128                          August 26, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan De Dios Saucedo-Delgado,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-256-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Juan De Dios Saucedo-Delgado challenges the sufficiency of the
   factual basis for his guilty plea to possession of a firearm after a felony
   conviction. He argues that the district court plainly erred by accepting his
   plea in light of Rehaif v. United States, 139 S. Ct. 2191 (2019), because the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50128          Document: 00516448884             Page: 2      Date Filed: 08/26/2022




                                           No. 21-50128


   record does not establish that, at the time he possessed the firearm, he knew
   that his prior conviction was for a felony.
          Because Saucedo-Delgado did not challenge the validity of his guilty
   plea in the district court, we review for plain error. See United States v. Vonn,
   535 U.S. 55, 58-59 (2002). To prevail under the plain error standard, a
   defendant must show, among other things, an error that is clear or obvious.
   Puckett v. United States, 556 U.S. 129, 135 (2009).
          In order for a court to find a defendant guilty of a felon-in-possession
   offense under 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2),1 his
   admissions must establish that he was previously convicted of a felony, that
   he knowingly possessed a firearm while knowing of his felon status, and that
   the firearm had traveled in or affected interstate commerce. Rehaif, 139 S.
   Ct. at 2200; United States v. Meza, 701 F.3d 411, 418 (5th Cir. 2012).
   Saucedo-Delgado argues that his admission that he was previously convicted
   of drug trafficking conspiracy does not establish his knowledge of his felon
   status because he was only sentenced to nine months in prison in that case.
          However, we take judicial notice of the records of the prior
   proceeding, which demonstrate that Saucedo-Delgado was informed that he
   was pleading guilty to a felony, and which show that he was twice admonished
   that his drug trafficking conspiracy offense was punishable by up to 20 years
   in prison. See United States v. Huntsberry, 956 F.3d 270, 284 (5th Cir. 2020);
   see also Fed. R. Evid. 201(b). Further, Saucedo-Delgado admitted during
   the plea colloquy in this case that he possessed the firearm at issue “knowing
   he had previously been convicted of a crime punishable by imprisonment for




          1
              This part of the statute has since been amended and recodified at § 924(a)(8).




                                                 2
Case: 21-50128      Document: 00516448884           Page: 3   Date Filed: 08/26/2022




                                     No. 21-50128


   a term exceeding one year.” His solemn declarations in open court carry a
   strong presumption of verity. See Blackledge v. Allison, 431 U.S. 63, 74 (1977).
          AFFIRMED.




                                          3